                      Case 1:21-cv-05344-MKV Document 2 Filed 02/17/21 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                     Central District of California


          Charles Robbins, individually and on                      )
          behalf of all others similarly situated,                  )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                V.
                                                                    )       Civil Action No.
                                                                    )
Gerber Products Company (d/b/a Nestlẻ Nutrition, Nestlẻ             )
Infant Nutrition, or Nestlẻ Nutrition North America) and
                                                                    )
Nurture, Inc. (d/b/a Happy Family Brands and Happy
                                                                    )
Family Organics)
                                                                    )
                           Defendant(s)                             )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)
                  Gerber Products Company (d/b/a Nestlẻ Nutrition, Nestlẻ Infant Nutrition, or Nestlẻ Nutrition
                  North America)
                  1812 N Moore Street, Arlington, VA 22209

                  Nurture, Inc. (d/b/a Happy Family Brands and Happy Family Organics)
                  139 Fulton St., Ste 907, New York, New York 10038
         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:
    David R. Shoop, Esq., Thomas S. Alch, Esq.
    SHOOP | A PROFESSIONAL LAW CORPORATION 9701 Wilshire Blvd., Suite 950, Beverly Hills, California 90212 Telephone: (310) 620-9533
    Jason P. Sultzer, Esq., Joseph Lipari, Esq., Daniel Markowitz, Esq.
    THE SULTZER LAW GROUP P.C. 270 Madison Avenue, Suite 1800 New York, NY 10016 Telephone: (212) 969-7810.
    Michael R. Reese, Esq.
    REESE LLP 100 West 93rd Street, 16th Floor New York, New York 10025 Telephone: (212) 643-0500

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                            Signature of Clerk or Deputy Clerk
                         Case 1:21-cv-05344-MKV Document 2 Filed 02/17/21 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1))

           This summons for (name of individual and title, if any)
was received by me on (date)

           D I personally served the summons on the individual at (place)
                                                                                on (date)                           ; or

           D I left the summons at the individual's residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual's last known address; or

           D I served the summons on (name ofindividual)                                                                     , who is
           designated by law to accept service of process on behalf of (name oforganization)
                                                                                on (date)                           ; or

           D I returned the summons unexecuted because                                                                            ; or

           D Other (specify):




           My fees are$                            for travel and$                  for services, for a total of$          0.00


           I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server's signature



                                                                                        Printed name and title




                                                                                            Server's address

Additional information regarding attempted service, etc:
